DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
		MATTER OF RECORD
Applicant states that the Non-Final Office Action (07 December 2021) is based on the incorrect set of claims. Applicant argues that they filed a response with an RCE on November 24, 2021. Applicant requests that a new Non-final office action be issued addressing those pending claims in that response. 
Applicant’s arguments have been fully considered.  Applicant is correct in that the claim set of 24 November 2021 should have been examined for the Office action mailed 07 December 2021.  Accordingly, the objections and rejections raised in the Office action mailed 07 December 2021 are withdrawn. 
 However, Applicant’s request that the claim set submitted 24 November 2021 be examined at this time is respectfully denied.  The claim set of 24 November 2021 is no longer the official claim set of record.  
The Examiner also notes that the claim set of 24 November 2021 does not match the claim set received 07 June 2022. For example, claims 56 and 73 from the claim set received 07 June 2022 recite “and a bisphosphonate”. Claims 56 and 73 from the claim set received 24 November 2021 do not recite this limitation. 
The instant Office action addresses the official claim set of record, i.e., the claim set received 07 June 2022.

Status of Application, Amendments and/or Claims
 The amendment and Applicant’s arguments, filed 07 June 2022, have been entered in full. Claims 1-40, 42-55, 57, 58, 61, 63-72 are canceled. Claims 56 and 73 are amended. Claims 41, 56, 59, 60, 62, 73-87 are under examination. 

Withdrawn Objections And/Or Rejections 
The rejection to claims 1, 53, 56-60, 62-64, 70 and 72 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dennis et al. (Journal of Oral Implantology, Vol. XIX, No. 2:106-114, 1993) in view of Motomiya et al. (US 2005/01 76635; published 8/11/05), Furcht et al. (U.S. Patent No. 5,840,691; published 11/24/98), and Brines et al. (US 2003/0072737; published 4/17/03, priority date 12/29/00), as set forth at pages 3-10 of the previous Office Action (07 December 2021), is withdrawn in view of the amendment (07 June 2022).
The rejection to claims 41, 42, 68 and 71 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dennis et al. in view of Motomiya et al., Furcht et al. and Brines et al. as applied to claim 1, and further in view of Moore et al. (US 2003/01 09000; published 6/12/03), as set forth at pages 10-12 of the previous Office Action (07 December 2021), is withdrawn in view of the amendment (07 June 2022)
The rejection to claims 53, 57-60 and 63 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as set forth at pages 12-13 of the previous Office Action (07 December 2021), is withdrawn in view of the amendment (07 June 2022).
NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description requirement, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 56 (and dependent claims 59 and 60) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection
The specification as originally filed does not provide support for the invention as now claimed: 
“A method of proliferating bone cells in a subject…administering to a subject via intravenous administration a therapeutically effective amount of erythropoietin and fibronectin….. wherein said therapeutically effective amount of said erythropoietin is 0.1-50 ug/ml and wherein said therapeutically effective amount of fibronectin is 50-500 ug/ml".
The Examiner cannot locate the wording or connotation of the instant claims; i.e. systemic (intravenous) administration for the recited amounts of EPO and FN. 
The Examiner has found the following teaching in the published application: 
 A method of promoting bone regeneration in a subject in need thereof is disclosed. The method comprising administering to the subject a therapeutically effective amount of Erythropoietin and Fibronectin, thereby promoting bone regeneration in the subject, (i) wherein the therapeutically effective amount of the Erythropoietin is selected from the group consisting of: about 1-50 mg/Kg for systemic administration; and about 0.1-50 mg/ml for local administration, and (ii) wherein the therapeutically effective amount of the Fibronectin is selected from the group consisting of: about 100-1000 mg/ml for systemic administration; and about 50-500 mg/ml for local administration (see abstract)
According to an aspect of some embodiments of the present invention there is provided a method of promoting bone regeneration in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of Erythropoietin and Fibronectin, thereby promoting bone regeneration in the subject, (i) wherein the therapeutically effective amount of the Erythropoietin is selected from the group consisting of: about 1-50 .mu.g/Kg for systemic administration; and about 0.1-50 .mu.g/ml for local administration, and (ii) wherein the therapeutically effective amount of the Fibronectin is selected from the group consisting of: about 100-1000 .mu.g/ml for systemic administration; and about 50-500 .mu./ml for local administration (see para 0014). 
Thus, according to one aspect of the present invention there is provided a method of promoting bone regeneration in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of Erythropoietin and Fibronectin, thereby promoting bone regeneration in the subject, wherein the therapeutically effective amount of the Erythropoietin is selected from the group consisting of about 1-50 .mu.g/Kg for systemic administration; and about 0.1-50 .mu.g/ml for local administration, and wherein the therapeutically effective amount of the Fibronectin is selected from the group consisting of about 100-1000 .mu.g/ml for systemic administration; and about 50-500 .mu.g/ml for local administration (see para 0042). 
According to some embodiments of the invention, the systemic administration is selected from the group consisting of intravenous and intrabone infusion (see para 0018). 
As used herein the phrase "systemic administration" refers to oral, intravenous, intraperitoneal and intramuscular administration of the compositions of the present invention (see para 0060). 
	The specification as filed does not provide a written description or set forth the metes and bounds of this "limitations". The instant claims now recite limitations which were not disclosed in the specification as filed, and now change the scope of the instant disclosure as-filed.  Applicant is required to cancel the new matter in the response to this Office action.  Alternatively, Applicant is invited to provide specific written support for the “limitations” indicated above or rely upon the limitations set forth in the specification as filed.

Claim Rejections-pre-AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.  Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furcht et al. (Reference of record; U.S. Patent No. 5,840,691; published 11/24/98) in view of Brines et al. (Reference of record, US 2003/0072737; published 4/17/03, priority date 12/29/00) and Moore et al. (Reference of record; US 2003/0109000; published 6/12/03).
Furcht et al. teach a method for treating bone and cartilage degradation, osteoarthritis, rheumatoid arthritis, periodontitis/gingivitis, and osteomyelitis, comprising administering intravenously fibronectin (FN)(column 9, line 24)(applies to claim 41). Furcht et al. teach administering a composition containing a polypeptide having a sequence of at least three amino acids corresponding substantially to an amino acid sequence within fibronectin or an RGD-containing amino acid sequence within the 11.5 kD RGDS-mediated cell adhesion region located on all isoforms of fibronectin (column 2, lines 11-24; column 5, lines 54-66 and column 9, lines 10-22)(applies to claim 41). Furcht et al. teach that the FN polypeptide may be administered intravenously to humans, including intravenous infusion. Furcht et al. teach daily intravenous injections (Figures 1-3)(applies to claim 41). Furcht et al. teach that patient treatment using the method of the present invention involves administering therapeutic amounts of the polypeptide composition and that a polypeptide composition may be formulated with conventional pharmaceutically acceptable parenteral vehicles for administration by injection. Furcht et al. teach that preferably, the polypeptide or polypeptide carrier molecule conjugate is formulated in purified form substantially free of aggregates and other protein at concentrations ranging from about 0.1 to about 10 mg/ml (column 9, lines 48-65)(applies to claim 41). 
In summary, Furcht et al. teach proliferating bone cells in a subject comprising intravenously administering FN. Furcht et al. do not teach proliferating bone cells  in a subject comprising intravenously administering erythropoietin (EPO). Furcht et al. do not teach administering PDGF or a bisphosphonate. 
Brines et al. teach that the invention is directed to pharmaceutical compositions comprising particular tissue protective cytokines for administration to a mammalian animal, preferably a human (para 0007).  Brines et al. teach that "responsive cells" refers to a mammalian cell whose function or viability may be regenerated by exposure to EPO. Brines et al. teach that non-limiting examples of such cells include bone cells. In particular, responsive cells include bone cells such as osteoprogenitor, osteoclast and osteoblast cells (para 0056)(applies to claim 41). Brines et al. teach that EPO pharmaceuticals adapted for parenteral administration include aqueous injectable solutions or suspensions (para 0173). Brines et al. teach administering EPO pharmaceuticals intravenously to humans at a dosage between about 1 ug and about 100 ug/kg body weight, preferably about 5-50 ug/kg-body weight, most preferably about 10-30 ug/kg-body weight (paras 0006, 0018, 0174 and 0195)(applies to claim 41). Brines et al. teach EPO administration to include daily administering (paras 0195, 0272-0274, 0296)(applies to claim 41). Brines et al. teach bone diseases/conditions to be treated with EPO include avascular necrosis, primary hyperparathyroidism and secondary hyperparathyroidism (Table on page 14)(applies to claim 41).
Moore et al. teach PDGF-DD as a member of the PDGF family (paras 0002 and 0027). Moore et al. teach that PDGF-DD can be used whenever it is desired to stimulate the production of bones in humans (para 0057)(applies to claim 41). Moore et al. teach that PDG-DD protein applications include, without limitation, fractures, including non-union fractures and fractures in patients with compromised healing, such as diabetics, alcoholics, and the aged; bone grafts; healing bone following radiation-induced osteonecrosis; implants, including joint replacements and dental implants (para 0057). Moore et al. teach treatments of periodontal disease and repair of other dental defects; treatment of bone defects following therapeutic treatment of bone cancers; treatment of joint injuries, including repair of cartilage and ligament; repair of joints that have been afflicted with osteoarthritis; tendon repair and re-attachment; treatment of osteoporosis (including age-related osteoporosis, post-menopausal osteoporosis, glutocorticoid-induced osteoporosis, and disuse osteoporosis) and other conditions characterized by increased bone loss or decreased bone formation (para 0057)(applies to claim 41). Moore et al. teach PDGF-DD proteins are formulated for local, systemic, intravenous or subcutaneous delivery (para 0058). Moore et al. teach that intravenous delivery can be bolus or infusion to reduce fracture repair time and increase bone density (para 0058). Moore et al. teach that PDGF-DD can used in a concentration in the range of 1 ng/ml to 1000 ug/ml (para 0059) (applies to claim 41). Moore et al. teach that PDGF-DD can be used in combination with other therapeutic agents that have a positive effect on the growth of bone. Such agents include bisphosphonates) (para 0060)(applies to claim 41).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a method of proliferating bone cells in a subject comprising administering intravenously administering FN, as taught by Furcht et al., by combining it with a method of proliferating bone cells in a subject comprising intravenously administering EPO, as taught by Brines et al. and intravenously administering PDGF and a bisphosphonate, as taught by Moore et al.  One of ordinary skill in the art at the time the invention was made would have been motivated to modify the method and expect success because it is prima facie obvious to combine two compositions (e.g. FN and EPO) each of which is taught by the prior art to be useful for the same purpose (i.e. bone proliferation), in order to form a third composition to be used for the very same purpose.  In addition, Moore et al. teach that PDGF-DD can be used whenever it is desired to stimulate the production of bones in humans.  Moore et al. teach that PDGF-DD can be used in combination with other therapeutic agents that have a positive effect on the growth of bone such as bisphosphonates. Thus, it would be obvious to employ PDGF-DD and bisphosphonates, which are taught to proliferate bone cells, in a treatment with FN and EPO.

2.  Claims 56, 59 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furcht et al. (Patent No. 5,840,691; published 11/24/98) in view of Brines et al. (US 2003/0072737; published 4/17/03, priority date 12/29/00), Hunter et al. (Reference of record; US 2005/0191248; published 1/1/05, priority date 6/9/04) and Seaman et al. (WO 01/89494; published 29 November 2001). 
Furcht et al. teach a method for treating bone and cartilage degradation, osteoarthritis, rheumatoid arthritis, periodontitis/gingivitis, and osteomyelitis, comprising administering intravenously fibronectin (FN)(column 9, line 24)(applies to claim 56). Furcht et al. teach administering a composition containing a polypeptide having a sequence of at least three amino acids corresponding substantially to an amino acid sequence within fibronectin or an RGD-containing amino acid sequence within the 11.5 kD RGDS-mediated cell adhesion region located on all isoforms of fibronectin (column 2, lines 11-24; column 5, lines 54-66 and column 9, lines 10-22)(applies to claim 56). Furcht et al. teach that the FN polypeptide may be administered intravenously to humans, including intravenous infusion. Furcht et al. teach daily intravenous injections (Figures 1-3). Furcht et al. teach that patient treatment using the method of the present invention involves administering therapeutic amounts of the polypeptide composition and that a polypeptide composition may be formulated with conventional pharmaceutically acceptable parenteral vehicles for administration by injection. Furcht et al. teach that preferably, the polypeptide or polypeptide carrier molecule conjugate is formulated in purified form substantially free of aggregates and other protein at concentrations ranging from about 0.1 to about 10 mg/ml (column 9, lines 48-65)(applies to claims 56).
In summary, Furcht et al. teach proliferating bone cells in a subject comprising intravenously administering FN. Furcht et al. do not teach that the subject has osteoporosis. Furcht et al. do not teach proliferating bone cells  in a subject comprising intravenously administering erythropoietin (EPO). Furcht et al. do not teach administering a bisphosphonate.
Brines et al. teach that the invention is directed to pharmaceutical compositions comprising particular tissue protective cytokines for administration to a mammalian animal, preferably a human (para 0007).  Brines et al. teach that "responsive cells" refers to a mammalian cell whose function or viability may be regenerated by exposure to EPO. Brines et al. teach that non-limiting examples of such cells include bone cells. In particular, responsive cells include bone cells such as osteoprogenitor, osteoclast and osteoblast cells (para 0056)(applies to claim 56). Brines et al. teach that EPO pharmaceuticals adapted for parenteral administration include aqueous injectable solutions or suspensions (para 0173). Brines et al. teach administering EPO pharmaceuticals intravenously to humans at a dosage between about 1 ug and about 100 ug/kg body weight, preferably about 5-50 ug/kg-body weight, most preferably about 10-30 ug/kg-body weight (paras 0006, 0018, 0174 and 0195)(applies to claim 56). Brines et al. teach EPO administration to include daily administering (paras 0195, 0272-0274, 0296). Brines et al. teach bone diseases/conditions to be treated with EPO include avascular necrosis, primary hyperparathyroidism and secondary hyperparathyroidism (Table on page 14).
Hunter et al. teach the use of implants with fibrosis-inducing agents (abstract). Hunter et al. teach the delivery of fibrosis-inducing agents via medical implants, implantable devices and orthopedic implants (paras 0003, 0008, 0010, 0013, 0018, 0039, 0058, 0118-0120, 0131). Hunter et al. teach that the coated implants induce fibrosis by local or systemic release (para 0010)). Hunter et al. teach that the repair of tissues involve two distinct processes; regeneration and fibrosis (paras 0011-0012). Hunter et al. teach FN and EPO as fibrosis-inducing agents (paras 0016, 0055, 0057, and 0226). Hunter et al. teach that fibrosis-inducing agents can be incorporated into a composition that enhances osteointegration and/or osteogenesis (para 0190). Hunter et al. teach the use of fibrosis-inducing agents in treatments of vertebral compression fractures cause by osteoporosis (paras 0303-0304)(applies to claim 56). 
Seaman et al. teach intravenously administering bisphosphonates (abstract). Seaman et al. teach bisphosphonates have been demonstrated in the treatment of osteoporosis  and other bone metabolism diseases (page 1 and page 3, first paragraph and claims)(applies to claim 56).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a method of proliferating bone cells in a subject comprising administering intravenously administering FN, as taught by Furcht et al., by combining it with a method of proliferating bone cells in a subject comprising intravenously administering EPO, as taught by Brines et al. and intravenously administering a bisphosphonate, as taught by Seaman et al, wherein the subject has osteoporosis, as taught by Hunter et al. One of ordinary skill in the art at the time the invention was made would have been motivated to modify the method and expect success because it is prima facie obvious to combine two compositions (e.g. FN and EPO) each of which is taught by the prior art to be useful for the same purpose (i.e. bone proliferation), in order to form a third composition to be used for the very same purpose (applies to claims 59 and 60).  In addition, Hunter et al. teach that fibrosis-inducing agents, such as FN and EPO, can be incorporated into a composition that enhances osteointegration and/or osteogenesis. Hunter et al. teach the use of fibrosis-inducing agents in treatments of vertebral compression fractures cause by osteoporosis.  Lastly, Seaman et al. teach intravenously administering bisphosphonates and that bisphosphonates have been demonstrated in the treatment of osteoporosis  and other bone metabolism diseases. Thus, it would be obvious to administer bisphosphonates, which are taught to treat osteoporosis, in a treatment with FN and EPO.

3.  Claims 73-80, 82-87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dennis et al. (Reference of record; Journal of Oral Implantology, Vol. XIX, No. 2:106-114, 1993) in view of Brines et al. (US 2003/0072737; published 4/17/03, priority date 12/29/00) and Moore et al. (US 2003/0109000; published 6/12/03).
Dennis et al. teach that culture mesenchymal stem cells (MSC) provide a source of osteogenic cells and that ceramic material is used in the application of bone repair (page 106). Dennis et al. teach that whole marrow plugs were obtained from the tibia and femur of rats and cultured in medium (page 107, right column, 1st full paragraph-last paragraph). Dennis et al. teach that 100 ug/ml of fibronectin (FN) was coated on ceramics and implanted (with MSC and medium) on the dorsal side of rats in pockets formed by blunt dissection (page 108, right column-page 109, 1st paragraph)(applies to claims 73ii). The implants were harvested at one-week intervals between 1 and 6 week post implantation (page 111). Dennis et al. teach morphological evidence of osteogenesis in rats treated with ceramics coated with FN. Osteogenesis is the formation or development of bones (abstract; page 107, right column 2nd column)(applies to claim 73).
In summary, Dennis et al. teach promoting bone regeneration in a subject comprising locally administering FN. Dennis et al. do not teach bone regeneration in a subject comprising administering erythropoietin (EPO). Dennis et al. do not teach administering bisphosphonates. 
Brines et al. teach that the invention is directed to pharmaceutical compositions comprising particular tissue protective cytokines for administration to a mammalian animal, preferably a human (para 0007).  Brines et al. teach that "responsive cells" refers to a mammalian cell whose function or viability may be regenerated by exposure to EPO. Brines et al. teach that non-limiting examples of such cells include bone cells. In particular, responsive cells include bone cells such as osteoprogenitor, osteoclast and osteoblast cells (para 0056)(applies to claim 73). Brines et al. teach that EPO pharmaceuticals adapted for parenteral administration include aqueous injectable solutions or suspensions (para 0173). Brines et al. teach administering EPO pharmaceuticals intravenously to humans at a dosage between about 1 ug and about 100 ug/kg body weight, preferably about 5-50 ug/kg-body weight, most preferably about 10-30 ug/kg-body weight (paras 0006, 0018, 0174 and 0195)(applies to claims 73i). Brines et al. teach EPO administration to include daily administering (paras 0195, 0272-0274, 0296)). Brines et al. teach bone diseases/conditions to be treated with EPO include avascular necrosis, primary hyperparathyroidism and secondary hyperparathyroidism (Table on page 14).
Moore et al. teach PDGF-DD as a member of the PDGF family (paras 0002 and 0027). Moore et al. teach that PDGF-DD can be used whenever it is desired to stimulate the production of bones in humans (para 0057)(applies to claims 74 and 83). Moore et al. teach that PDGF-DD can be used in combination with other growth factors and other therapeutic agents that have a positive effect on the growth of bone or connective tissue. Such agents include bisphosphonates and such growth factors include bone morphogenetic proteins (BMPs) (para 0060)(applies to claims 73, 79 and 80). Moore et al. teach that PDG-DD protein applications include, without limitation, fractures, including non-union fractures and fractures in patients with compromised healing, such as diabetics, alcoholics, and the aged; bone grafts; healing bone following radiation-induced osteonecrosis; implants, including joint replacements and dental implants (para 0057)(applies to claims 76 and 77). Moore et al. teach treatments of periodontal disease and repair of other dental defects; treatment of bone defects following therapeutic treatment of bone cancers; treatment of joint injuries, including repair of cartilage and ligament; repair of joints that have been afflicted with osteoarthritis; tendon repair and re-attachment; treatment of osteoporosis (including age-related osteoporosis, post-menopausal osteoporosis, glutocorticoid-induced osteoporosis, and disuse osteoporosis) and other conditions characterized by increased bone loss or decreased bone formation (para 0057)(applies to claim 82). Moore et al. teach PDGF-DD proteins are formulated for local, systemic, intravenous or subcutaneous delivery (para 0058)(applies to claims 74, 76 and 87). Moore et al. teach that intravenous delivery can be bolus or infusion to reduce fracture repair time and increase bone density (para 0058). Moore et al. teach that PDGF-DD can used in a concentration in the range of 1 ng/ml to 1000 ug/ml (para 0059) (applies to claim 75). Moore et al. teach that the PDGF-DD protein may be administered in a single dose, as a prolonged infusion, or intermittently over an extended period. Intravenous administration will be by bolus injection or infusion over a typical period of one to several hours. Sustained release formulations can be employed (para 0059)(applies to claim 78). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a method of promoting bone regeneration in a subject comprising administering FN, as taught by Dennis et al., by combining it with a method of promoting bone regeneration in a subject comprising administering EPO, as taught by Brines et al. and administering PDGF and a bisphosphonate, as taught by Moore et al.  One of ordinary skill in the art at the time the invention was made would have been motivated to modify the method and expect success because it is prima facie obvious to combine two compositions (e.g. FN and EPO) each of which is taught by the prior art to be useful for the same purpose (i.e. bone regeneration), in order to form a third composition to be used for the very same purpose)(applies to claims 84-86).
In addition, Moore et al. teach that PDGF-DD can be used whenever it is desired to stimulate the production of bones in humans.  Moore et al. teach that PDGF-DD can be used in combination with other therapeutic agents that have a positive effect on the growth of bone such as bisphosphonates and BMPs. Thus, it would be obvious to employ PDGF-DD, bisphosphonates and BMPs, which are taught to proliferate bone cells, in a treatment with FN and EPO.

3a. Claim 81 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dennis et al., Brines et al. and Moore et al. as applied to claims 73-80 above, and further in view of Goodheart (US 2004/0023322; published 2/5/04) 
	The teachings of Dennis et al., Brines et al. and Moore et al. are described above. The combined references teach a method for promoting bone regeneration in a subject in need thereof comprising administering FN, EPO, PDGF, bisphosphonates, and BMPs, respectively. The combined references do not teach administering a BMP such as BMP2, BMP4 and BMP7. 
	Goodheart teaches a method for promoting bone formation in human patients comprising administering BMP-2 (abstract and paras 0002 and 0013, 0037 and 0039). Goodheart teaches BMP-4 and BMP-7 also induce bone formation and can be administered with BMP-2 (para 0050)(applies to claim 81).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a method of promoting bone regeneration in a subject comprising administering FN, EPO, PDGF, bisphosphonates, BMPs as taught by Dennis et al., Brines et al. and Moore et al., wherein said BMPs are BMP-2, BMP-4 and BMP-7, as taught by Goodheart. One of ordinary skill in the art at the time the invention was made would have been motivated to modify the methods and expect success for the following reasons/
	As was stated above, it is prima facie obvious to combine two compositions (e.g. FN and EPO) each of which is taught by the prior art to be useful for the same purpose (i.e. bone regeneration), in order to form a third composition to be used for the very same purpose. In addition, Moore et al. teach that PDGF-DD can be used whenever it is desired to stimulate the production of bones in humans and can be used in combination with other therapeutic agents that have a positive effect on the growth of bone such as bisphosphonates and BMPs. Goodheart teaches BMPs 2, 4 and 7 induce bone formation. Thus, it would be obvious to employ the particular BMPs, which are taught to promote bone formation, in a treatment with FN, EPO and PDGF.


Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 62, 79-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 is indefinite because of the recitation “the method consisting of comprising …”  It is unclear whether the claim is reciting open or closed claim language.  The metes and bounds of the instant claim cannot be determined.
Claim 62 is indefinite because it depends from a canceled claim (i.e. claim 1). The metes and bounds of the instant claims cannot be determined.
Claim 79 (and dependent claims 80-87) are indefinite because claim 79 recites, “further comprising administering at least one compound capable of bone regeneration”.  However, claim 79 depends from claims that already recite administration of compounds for bone regeneration.  It is not clear if claim 79 requires an additional compound.  The dependent claims do not clearly resolve the issue in claim 79. The metes and bounds of the claims cannot be determined.
Claim 80 is indefinite because of the recitation, “The method of claim 79, wherein said at least one compound is selected from the group consisting of …a bisphosphonate”. However, claim 80 ultimately depends from claim 73, which recites “and administering a bisphosphonate”. Thus, it is unclear if the bisphosphonate recited in claim 80 is a different type of bisphosphonate from the bisphosphonate recited in claim 73. The metes and bounds of the claim cannot be determined.
Claim 81 is indefinite because of the recitation, wherein said BMP comprises BMP2, BMP4 and BMP7”.   It is not clear if the claim require administration of BMP2, BMP4 and BMP7 OR does it require administration of only one of them. 

Claim Objections
Claims 41, 76 and 77 are objected to because of the following informalities:  
Claim 41 is objected to because it has a typo. The word “administering” is missing. See claim 41, line 11 before the recitation “a therapeutically effective amount of PDGF”.   
Claims 76 and 77 are objected to because of a typo. The instant claims should recite, “The method of claim 74” (i.e. singular) not  “The method of claims 74” (i.e. plural). 
Appropriate correction is required.


		Conclusion
	No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        8/26/2022